RobiNSON, J.
(dissenting). This is an appeal from a judgment in favor of defendant notwithstanding a verdict against him for $525. On March 31, 1921, at a chattel mortgage sale, one John Anderson, an appointed agent of the mortgagee defendant, offered for sale at public auction twenty-seven steers and sold the same to the defendant for $918. The plaintiff gave due notice of intention to redeem and within five days from the date of sale he offered to redeem by paying to the agent $918, with $70 for cost of sale, interest, and subsequent expense. It does not appear that the agent refused to allow a redemption because the $70 was not sufficient. The jury found that it was sufficient and there is no evidence to the contrary.
The redemption statute is to this effect: That a mortgagor or his assignee having given the proper redemption notice, may redeem the property sold at foreclosure sale within five days after the sale “by paying or tendering to the owner of the mortgage, his agent or attorney, or the person making the sale, the amount for which the property was sold, with the cost of sale and interest at the rate of 7 per cent from the date of the sale. And the reasonable expenses in caring for the property after the sale.” Comp. Laws, 1913, § 8134. It may be true that this statute is “a crude piece of legislation,” but that is no reason for this court by a narrow and crude construction to defeat its purpose *475or give to it the aspect of a mockery or a barbarism. The manifest purpose of the statute was to protect the mortgagor against the confiscation of his property by a sale for much less than its value. The sale was made by the agent of the mortgagee. There is nc showing that it cost anything to make the sale, and, of course, the mortgagee was not at liberty to pay his agent any more than the reasonable cost of making the sale, and in no event should that have exceeded $10. The making of the sale was not more than the work of one hour. The expense of the keeping of the property did not exceed $10 a day, or, in all, $50; the interest, $1. Total, $61. But to make assurance doubly sure, the plaintiff tendered $70, and the verdict of the jury has found the tender sufficient, and there is no evidence to the contrary.
But it is said: The report of sale shows the total of the sheriff’s fees on account of the foreclosure was $204. That is not true. The report merely shows a lump sum of $204 for sheriff’s fees. There is no itemized statement to show any legal charge by the sheriff. But that is of no consequence. The sheriff did not make the sale. And the statute does not provide that a redemptioner must pay the cost of foreclosure. It is only that he shall pay the cost of the sale, with interest, and the subsequent care of the property.
It does not appear that the agent refused to allow a redemption because the $70 was not sufficient. The jury found that it was sufficient and that finding is correct. The answer does not state the cost of the sale or show that the refusal to allow a redemption was because of the failure to pay or tender any specified amount. In fairness, if the mortgagee or his agent claimed that the sum tendered was not sufficient, it was for them to show the exact sum necessary to redeem. But ob: viously the sum tendered was sufficient and the judgment against the plaintiff should be reversed and judgment entered in his favor on the verdict.